DETAILED ACTION
This is the initial Office action based on the application filed on August 20, 2020.
Claims 1-20 are pending.
Claims 1-3, 5-10, 12-17, 19, and 20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 20, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Samir A. Bhavsar (Reg. No. 41,617) on April 7, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-3, 5-10, 12-17, 19, and 20 as follows:

1. (Currently Amended) A system[[,]] comprising:
a data storage system configured to store data from one or more data sources; and
a storage management subsystem communicatively coupled to the data storage system and comprising a processor configured to:
monitor usage of the data from the one or more data sources stored by the data storage system, wherein the usage of the stored data comprises events associated with receipt of additional data by the data storage system and access to portions of the stored data;
determine, based at least in part on the monitored usage of the stored data, a storage profile for the stored data, wherein the storage profile for the stored data indicates:
a first time period during which a first portion of the stored data is anticipated to be accessed and a second portion of the stored data is not anticipated to be accessed, and
a second time period during which the first portion of the stored data is not anticipated to be accessed;
during at least the first time period, cause the first portion of the stored data to be in a decompressed format and the second portion of the stored data to be in a compressed format; and
during at least the second time period, cause the first portion of the stored data to be in the compressed format.

2. (Currently Amended) The system of Claim 1, wherein the processor is further configured to determine the storage profile for the stored data by:
monitoring user traffic trends over time at the data storage system, wherein the monitored user traffic trends comprise a history of requested access to the stored data as a function of time;
determining, based on the monitored user traffic trends, the first time period, wherein the first time period is a time interval during which a first data type is accessed at least a threshold number of times per unit time, and wherein the first portion of the stored data is of the first data type; and
determining, based on the monitored user traffic trends, the second time period, wherein the second time period is a continuous range of times during which the first data type is accessed less than the threshold number of times per unit time.

3. (Currently Amended) The system of Claim 1, wherein the processor is further configured to:
determine, based at least in part on the monitored usage of the stored data, a third time period during which both the first and second portions of the stored data are anticipated to be accessed;
determine a file size associated with storing the first and second portions of the stored data in the decompressed format;
determine that the file size associated with storing the first and second portions of the stored data is greater than a threshold file size, wherein the threshold file size is based on a maximum storage capacity of the data storage system; and
during at least the third time period, cause additional data storage resources to be provisioned to the data storage system.

4. (Original) The system of Claim 1, wherein the processor is further configured to:
determine, based at least in part on the monitored usage of the stored data, a third time period during which incoming data is anticipated to have a file size that is greater than a threshold file size, wherein the threshold file size is associated with a storage capacity of the data storage system; and
during at least the third time period, cause additional data storage resources to be provisioned to the data storage system.

5. (Currently Amended) The system of Claim 1, wherein the processor is further configured to:
detect a new data source associated with one or more of a user, a system, or an application for which the data storage system is not configured to receive data; and
automatically allocate a portion of data storage resources of the data storage system for storage of data provided by the new data source.

6. (Currently Amended) The system of Claim 5, wherein the processor is further configured to:
determine properties of the new data source, wherein the determined properties of the new data source comprise one or both of characteristics of contents of data provided by the new data source and a target to which data from the new data source is to be provided;
tag data provided by the new data source based on the determined properties of the new data source, wherein the tagged data is associated with an anticipated use of the data by users of the data storage system;
determine, based at least in part on the tagged data, a catalog indicating which portion of the data storage resources of the data storage system are to be allocated to the data storage system; and
allocate the portion of the data storage resources of the data storage system based on the determined catalog.

7. (Currently Amended) The system of Claim 5, wherein the processor is further configured to:
over a period of time following the detection of the new data source, monitor usage of the data provided by the new data source stored by the data storage system, wherein the usage of the provided by the new data source stored by the data storage system comprises events associated with receipt of additional data from the new data source and access of portions of the data provided by the new data source;
update the storage profile for the data provided by the new data source, based on the usage of the data provided by the new data source; and
adjust the allocation of the portion of the data storage resources of the data storage system for the data provided by the new data source based on the updated storage profile for the data provided by the new data source.

8. (Currently Amended) A method comprising:
monitoring usage of data from one or more data sources stored by a data storage system, wherein the usage of the stored data comprises events associated with receipt of additional data by the data storage system and access to portions of the stored data;
determining, based at least in part on the monitored usage of the stored data, a storage profile for the stored data, wherein the storage profile for the stored data indicates:
a first time period during which a first portion of the stored data is anticipated to be accessed and a second portion of the stored data is not anticipated to be accessed, and
a second time period during which the first portion of the stored data is not anticipated to be accessed;
during at least the first time period, causing the first portion of the stored data to be in a decompressed format and the second portion of the stored data to be in a compressed format; and
during at least the second time period, causing the first portion of the stored data to be in the compressed format.

9. (Currently Amended) The method of Claim 8, wherein the method further comprises determining the storage profile for the stored data by:
monitoring user traffic trends over time at the data storage system, wherein the monitored user traffic trends comprise a history of requested access to the stored data as a function of time;
determining, based on the monitored user traffic trends, the first time period, wherein the first time period is a time interval during which a first data type is accessed at least a threshold number of times per unit time, and wherein the first portion of the stored data is of the first data type; and
determining, based on the monitored user traffic trends, the second time period, wherein the second time period is a continuous range of times during which the first data type is accessed less than the threshold number of times per unit time.

10. (Currently Amended) The method of Claim 8, wherein the method further comprises:
determining, based at least in part on the monitored usage of the stored data, a third time period during which both the first and second portions of the stored data are anticipated to be accessed;
determining a file size associated with storing the first and second portions of the stored data in the decompressed format;
determine that the file size associated with storing the first and second portions of the stored data is greater than a threshold file size, wherein the threshold file size is based on a maximum storage capacity of the data storage system; and
during at least the third time period, causing additional data storage resources to be provisioned to the data storage system.

11. (Original) The method of Claim 8, wherein the method further comprises:
determining, based at least in part on the monitored usage of the stored data, a third time period during which incoming data is anticipated to have a file size that is greater than a threshold file size, wherein the threshold file size is associated with a storage capacity of the data storage system; and
during at least the third time period, causing additional data storage resources to be provisioned to the data storage system.

12. (Currently Amended) The method of Claim 8, wherein the method further comprises:
detecting a new data source associated with one or more of a user, a system, or an application for which the data storage system is not configured to receive data; and
automatically allocating a portion of data storage resources of the data storage system for storage of data provided by the new data source.

13. (Currently Amended) The method of Claim 12, wherein the method further comprises:
determining properties of the new data source, wherein the determined properties of the new data source comprise one or both of characteristics of contents of data provided by the new data source and a target to which data from the new data source is to be provided;
tagging data provided by the new data source based on the determined properties of the new data source, wherein the tagged data is associated with an anticipated use of the data by users of the data storage system;
determining, based at least in part on the tagged data, a catalog indicating which portion of the data storage resources of the data storage system are to be allocated to the data storage system; and
allocating the portion of the data storage resources of the data storage system based on the determined catalog.

14. (Currently Amended) The method of Claim 12, wherein the method further comprises:
over a period of time following the detection of the new data source, monitoring usage of the data provided by the new data source stored by the data storage system, wherein the usage of the provided by the new data source stored by the data storage system comprises events associated with receipt of additional data from the new data source and access of portions of the data provided by the new data source;
updating the storage profile for the data provided by the new data source, based on the usage of the data provided by the new data source; and
adjusting the allocation of the portion of the data storage resources of the data storage system for the data provided by the new data source based on the updated storage profile for the data provided by the new data source.

15. (Currently Amended) A device comprising:
a network interface communicatively coupled to a data storage system configured to store data from one or more data sources; and
a processor configured to:
monitor usage of the data from the one or more data sources stored by the data storage system, wherein the usage of the stored data comprises events associated with receipt of additional data by the data storage system and access to portions of the stored data;
determine, based at least in part on the monitored usage of the stored data, a storage profile for the stored data, wherein the storage profile for the stored data indicates:
a first time period during which a first portion of the stored data is anticipated to be accessed and a second portion of the stored data is not anticipated to be accessed, and
a second time period during which the first portion of the stored data is not anticipated to be accessed;
during at least the first time period, cause the first portion of the stored data to be in a decompressed format and the second portion of the stored data to be in a compressed format; and
during at least the second time period, cause the first portion of the stored data to be in the compressed format.

16. (Currently Amended) The device of Claim 15, wherein the processor is further configured to determine the storage profile for the stored data by:
monitoring user traffic trends over time at the data storage system, wherein the monitored user traffic trends comprise a history of requested access to the stored data as a function of time;
determining, based on the monitored user traffic trends, the first time period, wherein the first time period is a time interval during which a first data type is accessed at least a threshold number of times per unit time, and wherein the first portion of the stored data is of the first data type; and
determining, based on the monitored user traffic trends, the second time period, wherein the second time period is a continuous range of times during which the first data type is accessed less than the threshold number of times per unit time.

17. (Currently Amended) The device of Claim 15, wherein the processor is further configured to:
determine, based at least in part on the monitored usage of the stored data, a third time period during which both the first and second portions of the stored data are anticipated to be accessed;
determine a file size associated with storing the first and second portions of the stored data in the decompressed format;
determine that the file size associated with storing the first and second portions of the stored data is greater than a threshold file size, wherein the threshold file size is based on a maximum storage capacity of the data storage system; and
during at least the third time period, cause additional data storage resources to be provisioned to the data storage system.

18. (Original) The device of Claim 15, wherein the processor is further configured to:
determine, based at least in part on the monitored usage of the stored data, a third time period during which incoming data is anticipated to have a file size that is greater than a threshold file size, wherein the threshold file size is associated with a storage capacity of the data storage system; and
during at least the third time period, cause additional data storage resources to be provisioned to the data storage system.

19. (Currently Amended) The device of Claim 15, wherein the processor is further configured to:
detect a new data source associated with one or more of a user, a system, or an application for which the data storage system is not configured to receive data; and
automatically allocate a portion of data storage resources of the data storage system for storage of data provided by the new data source.

20. (Currently Amended) The device of Claim 19, wherein the processor is further configured to:
determine properties of the new data source, wherein the determined properties of the new data source comprise one or both of characteristics of contents of data provided by the new data source and a target to which data from the new data source is to be provided;
tag data provided by the new data source based on the determined properties of the new data source, wherein the tagged data is associated with an anticipated use of the data by users of the data storage system;
determine, based at least in part on the tagged data, a catalog indicating which portion of the data storage resources of the data storage system are to be allocated to the data storage system; and
allocate the portion of the data storage resources of the data storage system based on the determined catalog.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “determine, based at least in part on the monitored usage of the stored data, a storage profile for the stored data, wherein the storage profile for the stored data indicates: a first time period during which a first portion of the stored data is anticipated to be accessed and a second portion of the stored data is not anticipated to be accessed, and a second time period during which the first portion of the stored data is not anticipated to be accessed; during at least the first time period, cause the first portion of the stored data to be in a decompressed format and the second portion of the stored data to be in a compressed format; and during at least the second time period, cause the first portion of the stored data to be in the compressed format” as recited in independent Claims 1, 8, and 15.
The closest cited prior art, US 8,886,909 (hereinafter “De Forest”), teaches allocating physical storage in a storage array. However, De Forest fails to teach “determine, based at least in part on the monitored usage of the stored data, a storage profile for the stored data, wherein the storage profile for the stored data indicates: a first time period during which a first portion of the stored data is anticipated to be accessed and a second portion of the stored data is not anticipated to be accessed, and a second time period during which the first portion of the stored data is not anticipated to be accessed; during at least the first time period, cause the first portion of the stored data to be in a decompressed format and the second portion of the stored data to be in a compressed format; and during at least the second time period, cause the first portion of the stored data to be in the compressed format” as recited in independent Claims 1, 8, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2006/0053263 (hereinafter “Prahlad”) discloses integrating storage-related operations for a computer network according to a specified arrangement of storage operation cells.
US 10,095,800 (hereinafter “Yalamanchi”) discloses managing multi-tenant data stores.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191